           Case 1:20-cv-01462-GHW Document 21 Filed 08/04/20 Page 1 of 2
                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                         DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                         DATE FILED: 8/4/2020
-----------------------------------------------------------------X
SHAEL CRUZ, on behalf of himself and                             :
all others similarly situated,                                   :
                                                                 :
                                                  Plaintiff, :                1:20-cv-1462-GHW
                                                                 :
                              -v -                               :                    ORDER
                                                                 :
SHOEBACCA LTD,                                                   :
                                                                 :
                                               Defendant. :
---------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

         On August 3, 2020, the court-appointed mediator informed the Court that the parties had

represented that this case has settled. Accordingly, it is hereby ORDERED that this action be

conditionally discontinued without prejudice and without costs; provided, however, that within

thirty (30) days of the date of this Order, the parties may submit to the Court their own Stipulation

of Settlement and Dismissal. 1 Otherwise, within such time Plaintiff may apply by letter for

restoration of the action to the active calendar of this Court in the event that the settlement is not

consummated. Upon such application for reinstatement, the parties shall continue to be subject to

the Court’s jurisdiction, the Court shall promptly reinstate the action to its active docket, and the

parties shall be directed to appear before the Court, without the necessity of additional process, on a

date within ten (10) days of the application, to schedule remaining pretrial proceedings and/or

dispositive motions, as appropriate. This Order shall be deemed a final discontinuance of the action




1
  As explained in Rule 4(D) of the Court’s Individual Rules of Practice in Civil Cases, the Court will not retain
jurisdiction to enforce confidential settlement agreements. If the parties wish that the Court retain
jurisdiction to enforce the agreement, the parties must place the terms of their settlement agreement on the
public record.
         Case 1:20-cv-01462-GHW Document 21 Filed 08/04/20 Page 2 of 2



with prejudice in the event that Plaintiff has not requested restoration of the case to the active

calendar within such 30-day period.

        The Clerk of Court is further directed to terminate all pending motions, adjourn all

remaining dates, and to close this case.

        SO ORDERED.

 Dated: August 4, 2020                               _____________________________________
                                                              GREGORY H. WOODS
                                                             United States District Judge




                                                    2
